Citation Nr: 1712630	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to August 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

Obstructive sleep apnea did not manifest in service and is not attributable to service.


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated by service.  38 U.S.C.A. 
 §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In July 2014, the Board remanded the claim and directed the Agency of Original Jurisdiction (AOJ) to schedule an examination regarding the nature and etiology of the Veteran's sleep apnea.  The remand instructed the VA examiner to "consider" the Veteran's service treatment records regarding the Veteran's head trauma, a May 2010 lay statement regarding the onset date of his sleep apnea, and an August 2011 opinion from a VA doctor treating the Veteran who stated that it was "possible" the Veteran's sleep apnea was related to service.  

A VA examination was undertaken in September 2014 in compliance with the remand instructions.  The examiner stated he had reviewed the whole claims file (which includes both documents) and the examiner specifically addressed the substance of both documents.  Namely, the examiner addressed whether the Veteran's head injury in 1987 could be the cause of the Veteran's current sleep apnea, as the doctor said was possible in the August 2011 opinion, and whether the Veteran has had symptoms of sleep apnea in service after the Veteran sustained head trauma, as the Veteran stated in the May 2010 lay statement.  The Board did not state that the examiner had to reference or list these documents, but only to "consider" each.  As the examiner stated he reviewed the whole file and the examiner considered the statements in those two documents, the Board finds there was substantial compliance with the Board's remand directive. 

Duties to Notify and Assist

VA has met all of the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

Duty to Notify

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in April 2010.

Duty to Assist

VA also must make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the claim being decided because his service treatment records, service personnel records, and lay statements have been obtained and appear to be complete.  In addition, VA obtained relevant post-service VA and private treatment records.  

The Veteran has undergone examinations.  The Veteran was previously provided an examination regarding his obstructive sleep apnea by a VA contractor in April 2012 and by a VA examiner in September 2014 and these examinations provided information regarding the Veteran's obstructive sleep apnea.  Only the September 2014 VA examination was adequate, as explained below.  The Board finds that the September 2014 VA examination in conjunction with other evidence is adequate because it involved a review of the Veteran's medical history, consideration of the Veteran's lay statements, a thorough evaluation, and opinions that addressed the etiology of the claimed disorders with rationale.

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014). 

To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The evidence of record documents obstructive sleep apnea.  See February 2010 private medical record (containing a sleep study report and diagnosis).  However, the evidence is against a finding that sleep apnea is related to the Veteran's service, to include events therein.  

The Veteran's had an injury to the head in August 1987.  The Veteran slipped off a ladder on an aircraft, falling four feet, and landed headfirst on cement.  See August 1987 service treatment records (recording treatment for a fall).  The Veteran was wearing protective head covering and reported dizziness afterwards.  Id.  The service treatment record reported that x-rays found no fracture for the skull, cervical spine, or collar.  Id.  The Veteran's throat was clear, his upper extremities strength bilateral was intact, and his gross nerves were intact.  Id.  The assessment of the Veteran's injury was "contusion to the head."  The Veteran was instructed to review a head trauma sheet and was prescribed Tylenol.  Id.  A corresponding August 1987 radiological report stated that the Veteran had an "axial loading injury" and "hit head on cement . . . head first four feet."  The radiological report also stated that no fracture was noted in x-rays.

The Veteran denied symptoms of either head trauma or trouble sleeping in service after August 1987.  Service treatment documents were negative of symptoms or treatment for sleep apnea.  In January 1988 and July 1992 reports of medical history, the Veteran denied a history of dizziness or fainting spells; headaches; ear, nose, or throat trouble;  head injury; trouble sleeping; loss of memory or amnesia; or periods of unconsciousness.  In February 1989 and April 1992 service examinations, it was noted that the Veteran had normal head, normal mouth and throat, and no mention of any symptoms of sleep apnea or sleep issues.  

At the time of his separation in June 1995, the veteran denied a history of trouble sleeping; loss of memory or amnesia; or periods of unconsciousness.

The July 1995 separation examination noted normal head, normal mouth and throat, and no other reported issues with sleep.

There is no evidence of record of treatment for sleep apnea or symptoms of sleep apnea and there are denials of sleep apnea in VA treatment documents until 2009.  See, e.g., March 2009 VA treatment record (noting Veteran reported no history of sleep apnea in medical records related to surgery in 2009); see also September 1995 VA examination (recording the Veteran denied any sleep or head related symptoms).  In a June 2010 correspondence, the Veteran stated that he "was told by a VA doctor during a surgical procedure in 2009 [that the Veteran] had sleep apnea and should get test/sleep study." 

The Veteran underwent a sleep study in February 2010 and was diagnosed with obstructive sleep apnea, snoring, and hypoxemia.  See February 2010 private medical record.

In an August 2011 opinion, when asked to provide an opinion relating to whether the Veteran's sleep apnea was service connected, a VA doctor stated that it was "possible that this [1987] fall may have been a cause for his current sleep apnea condition."  

In April 2012, a contractor for the VA examined the Veteran.  The April 2012 examiner reported that it was less likely than not that head trauma caused his sleep apnea.  However, the Board determined that the April 2012 examination was inadequate in a prior remand, as the examiner incorrectly stated that the Veteran never had a head injury in service.  The Board subsequently remanded the claim for a new VA examination. 

The second examination, undertaken by the VA in September 2014, reported that the Veteran claimed his sleep apnea is related to his head injury in service and reported snoring, choking, or coughing during sleep, and feeling tired in service.  The Veteran also stated he had also fallen asleep at a stop sign in 1991 or 1992.  Besides annual check-ups, the Veteran stated he had not seen a doctor for his snoring, tiredness, or any other symptoms in either service or after.  

The September 2014 examiner stated that the Veteran's fall in August 1987 was less likely than not incurred in or related to service for his sleep apnea.  The examiner stated that traumatic brain injury may be associated with a sleep disorder, but the Veteran has never had traumatic brain injury, instead only a contusion on the head.  The Veteran had no recorded sleep problem in service or after service (including a 1995 upper endoscopy while he was sedated).  In fact, the Veteran frequently denied trouble sleeping including in three separate medical histories post-1987.  Additionally, the examiner stated that the Veteran's weight and age were risk factors for obstructive sleep apnea, although there are many other associated factors for obstructive sleep apnea in adults.  The VA examiner highlighted the 14 or 15 year timespan between separation from service and the first reporting of obstructive sleep apnea symptoms. 

Of the two medical opinions of record, the September 2014 VA examination by a staff physician, after reviewing the file and interviewing and examining the Veteran, found that it was "less likely than not" that sleep apnea was caused by a head injury in service.  The other medical opinion is an August 2011 statement by a VA physician who treated the Veteran.  The physician made a conclusory statement saying that it was "possible" head trauma could cause sleep apnea, with no rationale or supporting evidence of any type.  

Both physicians are competent as medical professionals and can provide medical opinions.  It appears that these two opinions are not in conflict regardless of the probative weight attached.  It is "possible" and still "less likely than not" that head trauma could cause the Veteran's sleep apnea.  To the extant there is any conflict, the more probative medical opinion is the September 2014 VA opinion which reviewed the file, undertook an examination of the Veteran, addressed the Veteran's claim, and provided a conclusion based on supporting data, as opposed to a bare conclusion in the August 2011 medical opinion with no supporting rationale or information.

The Veteran has also provided lay statements regarding the onset of his sleep apnea symptoms in service.  This symptoms include large neck, abnormal sleep patterns, "falling asleep everywhere," being overweight, excessive snoring, daytime tiredness, memory loss, and waking up with headaches.  See June 2010 correspondence.  The Veteran's 2014 VA examination noted the Veteran's additional reported medical history of snoring and choking cough in service and as well incidences of falling asleep in usual places and times.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability subject or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to describe his symptoms, such as tiredness, headaches, and abnormal sleep.

However, Veteran's statements are not credible and contradict the evidence of record.  The record does not document any findings of symptoms associated with obstructive sleep apnea until multiple years after service.  Rather, the Veteran denied trouble sleeping, to include the August 1987, January 1988, and July 1992 reports of his medical history.  As such, while the Board has considered the lay statements, as they lack credibility, they do not outweigh the September 2014 VA opinion discussed above, which was based on a Veteran's medical record.  Likewise, as the VA examiner pointed out, if sleep apnea existed in 1995, it would have been noted in the upper endoscopy in September 1995 when the Veteran was sedated.  Likewise again, the VA examiner noted that the Veteran had non-service related risk factors for obstructive sleep apnea, including age and obesity, and that the Veteran had a period of at least 14 years after service with no documented treatment for sleep problems.  The Veteran also stated he did not seek treatment for sleep apnea until at least 2009.  

In short, the credible and probative evidence establishes that the Veteran's obstructive sleep apnea was not manifest during service and that it is not due to service.  The lay assertions of in-service onset is not credible.  In light of the probative 2014 VA examination, the Board concludes that the preponderance of the evidence is against the claim for entitlement for service connection for sleep apnea.  The benefit-of-the-doubt doctrine is therefore not applicable.  





ORDER

Entitlement to service connection for sleep apnea is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


